Citation Nr: 1517987	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety, depression and bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. U.




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February to June 1982. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO determined that new and material evidence had not been received in order to reopen a previously denied claim for service connection for an acquired psychiatric disorder (claimed as anxiety and depression).  The Veteran appealed this rating action to the Board. 

The Veteran provided testimony before the undersigned at a hearing conducted at the above RO in May 2014.  A copy of the hearing transcript is of record and has been reviewed. 

The Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, the evidence of record shows that the Veteran has been diagnosed with anxiety and depression and, more recently, bipolar disorder.  However, to the extent the Veteran may carry diagnoses of other acquired psychiatric disorders, the broad characterization of the issue as stated in the title page is consistent with Clemons.
FINDINGS OF FACT

1.  In an unappealed May 2004 rating action, the RO denied service connection for an anxiety disorder. 

2.  Since the final May 2004 rating action, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder (originally claimed as an anxiety disorder).

3.  Resolving reasonable doubt in the Veteran's favor, an acquired anxiety disorder with depression and mood swings is related to military service. 


CONCLUSIONS OF LAW

1.  The May 2004 rating action, wherein the RO denied service connection for an anxiety disorder, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.1103 (2014).
 
2.  Evidence received since the final May 2004 rating action is new and material, and the claim for service connection for an acquired psychiatric disorder (originally claimed as an anxiety disorder) is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 , 3.159, 20.1103 (2014).

3.  With resolution of doubt in the Veteran's favor, the criteria for service connection for an acquired anxiety disorder with depression and mood swings have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder any such deficiencies are moot as the Board is reopening and granting the claim herein.

III. Merits Analysis

A. New and Material Analysis

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 48 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening. "  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

By a final May 2004 rating action, the RO denied service connection for an anxiety disorder based on the fact that there was no evidence that the Veteran's diagnosed generalized anxiety disorder was incurred in service.  The RO reasoned that while the Veteran received treatment for an adjustment disorder with mixed emotional features during service, there was no evidence of any continuity of symptomatology for any psychiatric disorder from service discharge in 1982 to August 2000, at which time she was prescribed the medication Klonopin, an anti-anxiety medication.  The Veteran was informed of the RO's May 2004 rating decision that same month, but she did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's May 2004 rating action is, therefore, final.  38 U.S.C.A. § 7105. 

The Veteran's petition to reopen her previously denied claim for service connection for an acquired psychiatric disorder was received by the RO in November 2011. (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in November 2011).

Evidence received since the RO's final May 2004 rating decision includes, in part, June 2013 and May 2014 reports, authored by R. H., RN (June 2013) and J. B., Ph. D. and K. M., M.D., respectively.  These reports collectively reflect that the Veteran had sought continuous psychiatric treatment, and appeared to have experienced, anxiety, depressive-type symptoms, mood swings, and sleep difficulties ever since military service, to include her initial bipolar episodes in 1982 (R. H., RN).  There reports are new because they were not of record at the time of the RO's final May 2004 rating action.  They are also material.  They are also material because they relate to an unestablished fact necessary to substantiate the claim, namely evidence that the Veteran's currently diagnosed anxiety and depressive-symptoms began, and have continuously existed, since military service--an element that had not been established when VA denied the Veteran's claim in May 2004.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence has been received and the claim for service connection for an acquired psychiatric disorder is reopened as the new and material evidence raises a reasonable possibility of substantiating the claim.

B. Service Connection Analysis

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder in the analysis above, the Board will now address the merits of the claim.  After a brief discussion of the laws and regulations governing service connection, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for an acquired anxiety disorder with depression and mood swings.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. In this case, a psychosis is listed is a chronic condition under 38 C.F.R. § 3.309(a).  However, as there is no evidence that the Veteran has been diagnosed as having this disability; thus, she cannot avail herself of the tenets of 38 C.F.R. § 3.303(b).

The Board finds that Hickson element number one (1), evidence of a current disability, has been met.  Recent private treatment reports reflect diagnoses of an anxiety disorder, depression, and mood swings (bipolar disorder).  Treatment reports, submitted by the McLaren Internal Medicine Group, dated from 2004 to 2011, contain diagnoses of depression and anxiety.  Thus, Hickson element number one, (1), evidence of a current disability, has been met.

Regarding Hickson element number two (2), evidence of an-inservice disease or injury, the Veteran service treatment records contain a pre-service January 1974 hospitalization report noting that she had been admitted for pseudoneurotic schizophrenia.  (See January 1974 report, prepared by Bay Medical Center, Inc.).  A November 1981 report, prepared by Arenac Community Mental Health Service, reflects that the Veteran had presented to that facility with extreme anxiety, and erratic and pressured speech.  The Veteran was initially thought to have had a schizophrenic episode.  However, after weekly treatment following hospitalization and upon consulting with another health agency for possible referral to their intense, short, milieu therapy-inpatient program, she was found not to have been psychotic, but to have suffered from a severe hysterical disorder.  In this regard, it was reported that the Veteran suffered from extreme marital problems, low self-esteem and coping skills.  It was noted that after she had attended individual, group and marital counseling for four (4) years, she was more self-confident and had resolved her marital difficulty through divorce.  In March 1975, the Veteran terminated [psychiatric] treatment with a final diagnosis being no manifest psychiatric disorder.  It was noted that the Veteran had improved a "great deal," was living on her own, had obtained full-time employment, and was no longer in need of any further services.  (See November 1981 report, prepared by the Arenac Community Mental Health Center Adult Services).  

A November 1981 service enlistment examination report reflects that the Veteran was found to have been psychiatrically "normal."  The examining physician noted that she had sought marital counseling.  She was found qualified for service enlistment.  On an accompanying Report of Medical History, the Veteran indicated that she was in "good health."  She related that she had had depression and nervous trouble.  The examining physician noted that the Veteran had social-economy problems that were not considered disabling.   On a November 1981 Screening Physical Examination for Army Recruitment "SPEAR WORKSHEET," the Veteran reported that she had a nervous condition.  On an undated Supplemental Medical Statement Form, the Veteran reported having been hospitalized for a nervous problem. 

In March 1982, the Veteran presented to the Community Mental Health Activity and stated she was mildly depressed and had difficulty sleeping.  A mental status examination was positive for minimal coping techniques.  The examining clinician entered an impression of adjustment reaction with anxious mood.  In April 1982, the Veteran was seen in the mental health center and reported having difficulty adjusting to the Army.  She reported having feelings of anxiety, depression, and sleep impairment.  On mental status evaluation, the Veteran appeared anxious (shaking) and depressed (crying).  She had fair insight but no homicidal or suicidal ideation or perceptual abnormalities.  The examining clinician entered an impression of adjustment disorder with mixed emotional features.  An impression of adjustment disorder with mixed emotional features was entered in May 1982.  The Veteran was subsequently discharge from military service.  A separation examination report is not of record.  In view of the in-service evidence of the Veteran having sought treatment for psychiatric problems and diagnosis with adjustment disorder with mixed emotional features, the Board finds that Hickson element number two (2), evidence of in-service disease, has been met.

Concerning Hickson element number three (3), nexus to military service, the Board finds that there are private and VA opinions that are supportive of and against the claim, respectively.

Evidence in support of the claim includes a February 2004 report, prepared by D.T. W., D. O.  Dr. T. W. opined that the Veteran's medical anxiety disorder was at least as likely as not related to her 1982 period of miliary service, and that it had been a continuing problem since that time.  Treatment reports, prepared by Dr. T. W., dated from September 1998 to December 2003, pertinently reflect that beginning around August 2000, the Veteran had been prescribed Klonopin, an anti-anxiety medication.  Other evidence in support of the claims are June 2013 and May 2014 medical reports, authored by R. H., RN (June 2013) and J. B., Ph.D. and K. M., M.D., the Veteran's treating psychiatrist.   These reports collectively reflect that the Veteran had sought continuous psychiatric treatment and appeared to have experienced anxiety, depressive-type symptoms, mood swings, and sleep difficulties since military service, to include her initial bipolar episodes in 1982 (R. H., RN).  These private clinicians' opinions are supportive of the claim.  

Recognition is given to the fact that the clinicians did not provide any rationale for their favorable opinions.  There are other means by which a physician can become aware of critical medical facts, notably they had treated the claimant for an extended period of time, such as in the case of K. M., M. D., the Veteran's psychiatrist from June 2004 to May 2011.  (See May 2014 letter, authored by K. M. M.D.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that the long-history of treating the Veteran gave Dr. K. M., who indicated that she treated the Veteran for health counseling adjunctive to the Veteran's psychiatric treatment since early April 2004, intimate knowledge of her psychiatric condition and by that basis alone her opinion is found to be probative. 

Evidence against the claim includes an April 2004 VA examiner's opinion, which was provided after a mental status and interview of the Veteran and review of her medical records, which, at that point, included her pre-service psychiatric hospitalization and treatment reports, service treatment records and Dr. T. W.'s February 2004 opinion.  The VA examiner indicated that the Veteran was found not to have any psychiatric disorder upon entering service, according to a November 1981 treatment report.  The VA examiner indicated that although she was diagnosed with an adjustment disorder with mixed emotional features during service, there was no evidence of psychiatric treatment from discharge in 1982 to the calendar year 2000.  Thus, for this reason, the VA examiner concluded that it was less likely than not that her diagnosed generalized anxiety disorder was related to her military service.  (See April 2004 VA Mental Disorders examination report).   The VA examiner's opinion is against the claim.  The Board finds the VA examiner's opinion to be probative in evaluating the claim because it is supportive with medical reasoning.  Nieves, supra.  

In this case, the Board is presented with an evidentiary record that is against and supportive of the claim for service connection for an acquired psychiatric disability.  The Veteran's service treatment records show that she was found to have an adjustment disorder with mixed emotional features during service.  With regard to a nexus to service that favors the claim, there are private medical opinions, and the Veteran's credible lay statements and testimony before the undersigned.  In this regard, the Veteran's statements have been consistent and are credible.  There is no evidence of record to directly contradict the Veteran's statements that her acquired psychiatric disability began during service and that it has continued ever since military service.  Although the Veteran has not consistently sought treatment for her psychiatric symptoms since service discharge, confirming documentary evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's reports are sufficient to establish the in-service incurrence.  Probative evidence against the claims for service connection for an acquired psychiatric disability includes an April 2004 VA examiner's opinion.  Nevertheless, given the entire record, the Board is unable to find that the preponderance of the evidence of record is against the claim for service connection for an acquired anxiety disability with depression and mood swings.  Therefore, the Board finds that with resolution of doubt in the Veteran's favor, service connection for an acquired anxiety disability with depression and mood swings is warranted.  38 C.F.R. §§ 3.102; 3.303(d). 


	ORDER

Entitlement to an acquired anxiety disorder with depression and mood swings is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


